                      Case 1:20-cv-04411-PGG Document 14
                                                      13 Filed 10/09/20
                                                               10/08/20 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                     JOSEPH ZANGRILLI
Corporation Counsel                               100 CHURCH STREET                                       Senior Counsel
                                                  NEW YORK, NY 10007                              Phone: (212) 356-2657
                                                                                                     Fax: (212) 356-3509
                                                                                                   jzangril@law.nyc.gov




                                                                             October 8, 2020

        VIA ECF
        Honorable Paul G. Gardephe
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007


                 Re:      Tracy Jones o/b/o her minor son, M.J. v. City of New York et al.
                          1:20-CV-4411 (PGG)
        Your Honor:

                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, assigned to the defense of the above-referenced matter. Defendant City writes,
        with the consent of counsel for plaintiff, Alexis Padilla, Esq., to respectfully request that the
        Court grant a 90-day enlargement of time to defendant to answer or otherwise respond to the
        Complaint from October 13, 2020 until January 11, 2020. Additionally, defendant respectfully
        requests a corresponding postponement for filing the joint letter and Proposed Civil Case
        Management Plan and Scheduling Order due to be filed by October 8, 2020, and an adjournment
        of the initial conference, presently scheduled for October 15, 2020 at 10:30 a.m., until a date and
        time after January 11, 2020, that is convenient to the Court.1

               Based on the allegations in the Complaint, there are several reasons for seeking an
        enlargement of time in this matter. In accordance with this Office’s obligations under Rule 11 of
        the Federal Rules of Civil Procedure, the City needs time to investigate the allegations in the

        1
          The undersigned is currently scheduled to begin a five-plaintiff jury trial on January 11, 2020,
        before the Honorable Sterling Johnson, Jr., in the Eastern District of New York. In the event the
        Court grants defendant’s request, the undersigned respectfully requests the Court to schedule the
        initial conference to take place on or after January 25, 2021.
           Case 1:20-cv-04411-PGG Document 14
                                           13 Filed 10/09/20
                                                    10/08/20 Page 2 of 2




  Complaint. By way of background, as set forth in the Complaint, plaintiff alleges, inter alia, that
  on February 14, 2020, M.J. was the target of excessive force at the hands of an unidentified ACS
  employee while at a group home administered and staffed by ACS. Furthermore, this office has
  requested plaintiff to execute authorizations for the release of any Family Court and ACS records
  that may be sealed, so that defendant City can access the information, evaluate the claims in the
  Complaint, and properly respond to the allegations therein.

         Additionally, because plaintiff has alleged M.J. suffered physical injury as a result of the
  events complained of, this office has requested an authorization for the release of medical
  records, limited at this juncture, to records concerning treatment received as a result of the
  alleged incident, so that defendant City can properly assess the case and respond to the
  Complaint.

          Finally, since Governor Cuomo issued his March 20, 2020 executive order mandating all
  non-essential businesses to close, the New York City Law Department has required that the vast
  majority of its employees work from home. Although phased reopening has begun in the City,
  the Law Department still requires its employees to work from home. Working from home
  continues to result in accessibility problems regarding documents and files. In addition, the
  Administration for Children’s Services (“ACS”), whom the defendant City must communicate
  and coordinate with, is still facing its own communication and access challenges as they pursue
  compliance with Governor Cuomo’s executive order and seek to protect the health and safety of
  the individuals in their organization. As a result, defendant believes that a 90-day enlargement
  will provide the time necessary to properly answer or otherwise respond to the Complaint.

         No previous request for an extension of time to respond to the complaint or request for an
  adjournment of the initial conference has been made by defendant City. Accordingly, defendant
  City respectfully requests an extension of its time to answer or otherwise respond to the
  complaint until January 11, 2020, and a corresponding postponement for filing the joint letter
  and Proposed Civil Case Management Plan and Scheduling Order due to be filed by October 8,
  2020, and an adjournment of the initial conference, presently scheduled for October 15, 2020 at
  10:30 a.m., until a date and time after January 11, 2020, that is convenient to the Court.

         Thank you for your consideration herein.

MEMO ENDORSED

Defendant is directed to file an Answer or any             Respectfully submitted,
response to the Complaint by January 11, 2021. The
conference scheduled for October 13, 2020, is
                                                             /s/
adjourned to January 28, 2021 at 10:45 a.m.
                                                           Joseph Zangrilli
                                                           Senior Counsel


  CC:     Alexis Padilla, Esq. (Via ECF)

October 9, 2020
                                                  2
